Case 4:20-mj-00388-JFJ Document 1 Filed in USDC ND/OK on 10/29/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                  )
                                           )
                      Plaintiff,           )
                                           )
v.                                         )      Case No. 20-MJ-00388-JFJ
                                           )
BRANNON JEFFRIES,                          )
                                           )
                      Defendant.           )


                             MOTION FOR DETENTION

       COMES NOW the United States of America, pursuant to 18 U.S.C. § 3142(e), and

hereby requests that the Court detain the defendant pending trial.



Respectfully submitted,

                                          R. TRENT SHORES
                                          UNITED STATES ATTORNEY


                                          /s/M. Scott Proctor
                                          M. SCOTT PROCTOR, OBA No. 33590
                                          Assistant United States Attorney
                                          110 West Seventh Street, Suite 300
                                          Tulsa, Oklahoma 74119
                                          (918) 382-2700
Case 4:20-mj-00388-JFJ Document 1 Filed in USDC ND/OK on 10/29/20 Page 2 of 2




                             CERTIFICATE OF SERVICE


       I hereby certify that on the 29th day of October, 2020, I electronically transmitted the
foregoing document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF recipient:

Attorney for Defendant


                                           /s/M. Scott Proctor
                                           M. SCOTT PROCTOR




                                              2
